DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 13-18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims are drawn to a method of producing container that was previously non-elected on 1/11/2021
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okojima (JPH0410849).
Okojima discloses a container (13) comprising: a capitula to put contents into and out from the container (Fig. 5); an inside container main body (11), in which an accommodating portion that accommodates the contents is formed; and an outside container main body (10), which is formed on an outer periphery side of the inside container main body, and surrounds the inside container main body, wherein the inside container main body and an outside container main body are integrated at the capitula, a side peripheral wall of the inside container main body and a side peripheral wall of the outside container main body are attached to each other and are formed as a double accumulating portion at least in a portion of the side peripheral wall of the inside container main body, and the lower end of the side peripheral wall of the outside container main body includes an extended foot portion that is extended to be a location lower than a bottom of the inside container main body (Fig. 5), wherein in the double accumulating portion, the side peripheral wall of the inside container main body and the side peripheral wall of the outside container main body are detachable (the claims do not require a specific structure), wherein the thickness of the inside container main body is smaller than the thickness of the outside container main body (Fig. 5, the over thickness is less to the degree claimed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okojima in view of Kah, Jr. (U.S. Patent No. 9,750,359).
Kah teaches that it is known in the art to weld layers of dual walled containers together (col. 1, line 19-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have welded the outside and inside containers together, in order to ensure the components of the container were secured together.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okojima in view of Achan, Jr. et al. (U.S. Application Publication No. 2017/0367509).
Achan teaches that it is known in the art to manufacture an outside container that has gradually decreasing thickness towards a squeeze side (Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with a gradually decreasing thickness, in order to direct the flow of fluid in the container.

Response to Arguments
Applicant's arguments filed 4/14/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the outside and inside container are in contact along the entire side of the inside container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that Achan fails to teach a decreasing thickness, the entire structure has a decreasing thickness. The claims do not require that the material is thinner. Furthermore, “squeeze side” can be any side of the container because it has not been defined as a specific part of the container.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733